Opinion by
Kephart, J.,
A physician is liable to his patient for the failure to exercise that reasonable degree of learning, skill and experience which ordinarily is possessed by others of his profession. He is bound to bestow such reasonable and ordinary care, skill and diligence as physicians and surgeons in the same neighborhood, in the same general line of practice, ordinarily have and exercise in like cases: 21 R. C. L., Sec. 27, p. 381, and cases there cited; Wohlert v. Seibert, 23 Pa. Superior Ct. 213. It must appear that the injury resulted from sueh carelessness or unskillfulness.
The plaintiff charged the defendant with negligently extracting a tooth that could have been saved and filled, and, without the consent of the plaintiff, extracting another perfectly sound tooth. The evidence, though somewhat conflicting, established, a case for the jury. Without reviewing it in detail, the appellee testified that he went to the appellant and requested he be given medicine for the aching tooth, or that it be pulled. While he did not speak English very well, the defendant understood he wanted a tooth treated, or, if it could not be treated, it was to be extracted. This called for the exercise of ordinary skill and judgment by the operator as it is customarily practiced. But when the appellant, without consent or cause, extracted a sound tooth, he was guilty of negligence beyond question. He afterwards removed the tooth about which the plaintiff had been complaining. The appellee’s experts stated that under ordinary practice this tooth, having a small cavity, could have been saved, but inquiries such as this should be subject to a critical investigation. The hypothetical question, though somewhat involved, recited the facts fairly as they were viewed by the appellee’s counsel and the witness was asked what an ordinarily careful and prudent dentist would have done under similar circumstances. It fell within the rule. It did not have a tendency to throw any greater burden upon the *583defendant or bold bim to a stricter line of duty than tbe law imposed; but it must appear to tbe ordinary person that to sustain claims for damages on this ground alone, without clear proof, most seriously jeopardizes tbe practice of dentistry. While we would not bold, as we are not here required to do so, that a cause of action could not be predicated on tbe facts now under discussion, we do say that in, tbe present case this testimony was so closely interwoven with tbe other injury, we are of tbe opinion that tbe court did not commit error in submitting tbe entire case to tbe jury. This was done by tbe trial jndge in a charge free from any substantial error and fully protected tbe rights of tbe appellant. Indeed, from tbe facts found by tbe jury, be has slight cause to complain. A dentist, who without justification pulls a perfectly sound tooth, might be said to be guilty not only of carelessness but of wanton recklessness. ■
Tbe judgment is affirmed at tbe cost, of tbe appellant.